In re Guste, William J. Jr., Atty Gen., applying for writ of certiorari, remedial *948writs, prohibition and mandamus, Parish of Jefferson, 24th Judicial District Court, Div. “E”, No. 289-454.
Granted. The district court has granted process “which may restrain the execution or enforcement” of an act of the legislature, and any person affected thereby may suspensively appeal the order or judgment. See La.R.S. 13:4431. Accordingly, the district court is ordered to grant relators’ motion for a suspensive appeal pursuant to La.R.S. 13:4431. See Womack v. Louisiana Commission on Governmental Ethics, 250 La. 37, 193 So.2d 777 (1967).